DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
The amendment filed November 24, 2020 has been entered.
Claim 1 is currently amended.
Claims 6-8 are newly submitted.
Claims 1-8 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims 2-8 dependent thereon, are indefinite in the recitation of the additional six lines that have been added at the end of the claim, given that it is unclear if the limitations that have been added are intended to be are part of (g) or if these limitations are another choice that is separate from choices (a) - (g), or if they are limitations that are intended to be added to any one of (a)-(g). Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 1, and claims 2-8 dependent thereon, are indefinite in the recitation of “one or more amino acids” that are added to the N-terminus or C-terminus, or are artificial chemical analogues, or are conservatively substituted variants of SEQ ID NO: 2, given that there is no upper limit to the number of amino acids that are added or substituted, and therefore, the length and sequence composition of the claimed polypeptide cannot be determined. Therefore, the metes and bounds of the claimed invention cannot be determined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an isolated polypeptide, which appears to be the same as the polypeptide that is a product of nature without significantly more. The claim(s) recite(s) an isolated polypeptide having at least 90% sequence identity to the full length sequence of SEQ ID NO: 2. This judicial exception is not integrated into a practical application because merely isolating the polypeptide from its natural environment does not change the structure or properties of the polypeptide to distinguish it from the same polypeptide which would occur in nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed isolated polypeptide appears to be the same as the polypeptide which would occur in nature.
Applicants’ arguments filed November 24, 2020 have been fully considered but they are not persuasive. Applicants argue that the amendment to claim 1 reciting that the polypeptide comprises added amino acids, chemical analogues or substituted amino acids should overcome the rejection.
The Examiner maintains that the rejection is still proper given that there are no limitations to the added amino acids that would differentiate the claimed polypeptide from that which would occur in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claims are drawn to an isolated polypeptide comprising a sequence having at least 90% sequence identity with the full-length amino acid sequence of SEQ ID NO: 2 that has at least one of the specific amino acids of (a)-(g), and claim 5 recites that the sequence is SEQ ID NO: 2 or SEQ ID NO: 12, and claims now recite possible additional limitations of added amino acids to the N-terminus or C-terminus, or that there may be artificial chemical analogues, or that there may be any number of conservatively substituted variants.  However, the specification does not teach how one would use any of the multitude of isolated polypeptides that are encompassed by the claims.  The specification teaches expression of a nucleic acid sequence encoding SEQ ID NO: 12 in a plant, wherein the transformed 
Given the absence of guidance with regard to how one would use the claimed isolated polypeptides, the lack of working examples of use of these polypeptides, the uncertainty with regard to how the isolated polypeptides might be used and their effect, the breadth of the claims, which encompass any isolated polypeptide having as little as 90% sequence identity to SEQ ID NO:2, wherein only at least one of the amino acids in this sequence is designated, and the state of the prior art which does not teach uses of any of the claimed polypeptides.  Therefore, it would require undue experimentation by one skilled in the art to make and/or use the claimed invention.
Applicants’ arguments filed November 24, 2020 have been fully considered but they are not persuasive. Applicants argue that the specification discloses electrophoretic mobility shift assays performed with purified recombinant HaWRKY76-GST to identify binding affinity of the protein with different oligonucleotides, and further that an isolated polypeptide is useful for determining the crystal structure of the protein, both for the purpose of characterizing the protein, and asserting that no undue experimentation is required to make/or use the claimed invention.
The Examiner maintains that the teachings in the specification are an invitation to experiment, and that the specification only sets forth methods for further characterizing the claimed polypeptides, but does not set forth how one of ordinary skill in the art would use any of the multitude of polypeptides that are claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662